DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 10-13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mhaskar et al US Patent Application Publication 2020/0157912 hereinafter referred to as Mhaskar.
Regarding claims 1, 5, 10, 16, 17, 19, and 20, Mhaskar discloses (see Figures 1A-1C) a downhole tool (20) comprising an outer sleeve (22), an inner sleeve (24), a setting ring (26), and a first fastener (27) wherein the tool pulls on the inner sleeve, at a first force, to set plug (100) and then keeps pulling, at a second force, to shear the first fastener to separate the plug from the ring and allow the tool to be removed from the wellbore [0050, 0055-0057].
claim 2, Mhaskar discloses wherein the setting ring inherently has a first opening where the fastener will mate with the ring.
Regarding claims 6, 11, and 12, Mhaskar further discloses that the first and second force would be less than the force that would cause the plug to yield otherwise there would no utility if the plug yielded before separation as intended occurred. 
Regarding claims 7 and 13, Mhaskar further discloses wherein an axial end of the ring comprises a taper (see Figures 1A-1C which show the taper where the ring connects with mule shoe (28)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, 9, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mhaskar as applied to claim 1 above, and further in view of Wilson et al US Patent Application Publication 2020/0149365 hereinafter referred to as Wilson.
Regarding claims 3, 4, 8, 9, 14, 15, and 18, Mhaskar discloses wherein the ring is connected to the inner sleeve (as cited above when discussing their movement), but Mhaskar is . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greenlee et al US Patent Application Publication 2018/0274325 also teaches a plug that is set by a pulling force on a ring with selectively shearable components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TARA SCHIMPF/Primary Examiner, Art Unit 3672